DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1, 4-6, 8-11 & 13-17 are pending.
Claims 4-6, 8 & 13-15 are rejected.
Claims 1, 9-11 & 16-17 are allowed.
Claims 2-3, 7, 12 & 18-19 are canceled.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 4, Claim 1 recites the limitation “a second linear sliding path between a waiting position outside the press and the  supply position… the second linear sliding path being perpendicular to the first linear sliding path” on Lines 20-21 & 24, respectively. Claim 4 further recites the limitation “a rotatable table with two stations… the rotatable table being arranged such that one station is in the supply position while the other station is in a waiting position... the rotatable table being configured to be rotated to move the die between the waiting position and the supply position [emphasis added]” on Lines 2-6. There is no written description for the limitation of Claim 4, as it currently depends from Claim 1, in Applicant’s specification.
Specifically, Applicant’s specification discloses two, mutually exclusive, embodiments.
Species I (Figs. 1, 4 & 5): a press Pn with a first linear sliding path 10, between a supply position 20 and a press position 30 (Para. [0023]), and a second linear sliding path 40, between the supply position 20 and a waiting positon 50, and wherein the second linear sliding path 40 is perpendicular to the first linear sliding path 10 (Paras. [0035] & [0036]).
Species II (Figs. 2 & 3): a press Pn with a first linear sliding path 10, between a supply position 20 and a press position 30 (Para. [0040]), a rotatable table 60 with two stations 61 & 62, wherein one station on the rotatable table is the supply position 20 and the other station is a waiting position 70, and wherein the rotatable table 60 is rotated to move a die between the supply position 20 and the waiting position 70 (Paras. [0042] & [0043]).
As Claim 1 requires the second linear sliding path, between the supply position and a waiting position, and the second linear sliding path is perpendicular to the first linear sliding path (Species I), there is no disclosed embodiment of Species I which also includes the rotatable table, the two stations, and rotation of the rotatable table to move a die between the supply position and the waiting position.
Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding Claim 13, similar to the rejection of Claim 4 above, Applicant’s specification discloses two, mutually exclusive, methods on Para. [0038] & [0048], analogous to Species I & II, respectively. As the method of Claim 11 requires the second linear sliding path, the second linear sliding path being perpendicular to the first linear sliding path, and the robot to displace the die on the second sliding path from the waiting positon to the supply position (Para. [0038]), there is no disclosed embodiment of method of Claim 13, which additionally requires the rotatable table with two sides, and subsequently turning the rotatable table to move the die from the waiting position to the supply position (Para. [0048]).
Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5-6, Claims 5-6 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitation “a waiting position” on Line 4. It is unclear whether this “waiting position” is the same as “a waiting position” previously recited on Line 20 of Claim 1 or a separate, different waiting position.
Regarding Claim 13, Claim 13 recites the limitation “a waiting position” on Line 4. It is unclear whether this “waiting position” is the same as “a waiting position” previously recited on Line 11 of Claim 11 or a separate, different waiting position.
Regarding Claim 14, Claim 14 recites “a second sliding path” on Line 4. It is unclear whether this “second sliding path” is the same as the “second linear sliding path” previously recited on Line 10 of Claim 11 or a separate, different sliding path. For the purpose of examination, the “second sliding path” is being interpreted as “a third sliding path”.
Regarding Claims 5-6 & 15, Claims 5-6 & 15 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 8, Claim 8 recites the limitation “the first linear sliding path comprising a plurality of rolling elements”. This limitation is previously recited on Lines 9-10 of Claim 1. Therefore, Claim 8 fails to further limit the subject matter of Claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see Page 7, filed August 5, 2021, with respect to the objections to Claims 11 & 15 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 11 & 15 have been withdrawn.
Applicant’s arguments, see Pages 7-8, filed August 5, 2021, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1, 4-6, 8-11 & 13-17 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1, 4-6, 8-11 & 13-17 have been withdrawn.
Applicant’s arguments, see Pages 7-8, filed August 5, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1, 4-6, 8-11 & 13-17 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1, 4-6, 8-11 & 13-17 have been withdrawn.
Applicant’s arguments, see Pages 8-12, filed August 5, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1, 8-11, 14 & 16-17 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 1, 8-11, 14 & 16-17 have been withdrawn.
Allowable Subject Matter
Claims 1, 9-11 & 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
 As previously disclosed on Paras. 30-41 of Final Office Action, mailed June 21, 2021, Kubinger et al. (US 2018/0056357) discloses a system and method similar to Applicant’s invention. Kubinger et al., however, fails to disclose wherein the die is supposed directly on rolling elements of the first sliding path and rolling elements of the second sliding path. Additionally, modification of the die Kubinger et al. to be supported directly on rolling elements would destroy the functionality of Kubinger et al. and would be improper hindsight. Finally, no prior art of record discloses, teaches or suggests, alone or in combination, the Applicant’s claimed system and methods.
Claims 4-6, 8 & 13-15  would be allowable if rewritten to overcome the rejections under 35 U.S.C. §§ 112(a), 112(b) and/or 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 4-6 & 13-15, Claims 4-6 & 13-15 would be allowable as they depend upon Claims 1 & 11, respectively, which was previously indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725